        Case 7:19-cv-05442-PMH
Case 7-19-cv-05442-PMH          Document
                          Document       33 inFiled
                                   30 Filed    NYSD 11/25/20 Page 1 ofPage
                                                      on 11/19/2020    1   1 of 3




                 Application granted. The Clerk is directed to reopen this case. Plaintiff is directed to
                 file his habeas petition pursuant to 28 U.S.C. § 2241, if he be so advised, in
                 accordance with this Court's 9/21/2020 Memorandum Opinion and Order (Doc. 28) by
                 12/24/2020. If Plaintiff files a § 2241 habeas petition by 12/24/2020, and Plaintiff
                 remains housed at Allenwood LFCI, the Court will transfer this action to the Middle
                 District of Pennsylvania. If Plaintiff fails to file a § 2241 habeas petition by 12/24/2020,
                 this action will be dismissed in its entirety without further notice to the parties. The
                 Clerk is requested to mail a copy of this Order to Plaintiff.

                 SO ORDERED.


                 _______________________
                 Philip M. Halpern
                 United States District Judge

                 Dated: New York, New York
                        November 25, 2020
